
	

113 HCON 45 IH: Expressing the sense of Congress that President Barack Obama has violated section 3 of article II of the Constitution by refusing to enforce the employer mandate provisions of the Patient Protection and Affordable Care Act.
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 45
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Mr. Garrett submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, House
			 Administration, Rules, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  President Barack Obama has violated section 3 of article II of the Constitution
		  by refusing to enforce the employer mandate provisions of the Patient
		  Protection and Affordable Care Act.
	
	
		Whereas section 1 of article I of the Constitution states
			 that All legislative Powers herein granted shall be vested in a Congress
			 of the United States, which shall consist of a Senate and House of
			 Representatives;
		Whereas section 3 of article II of the Constitution states
			 that the President shall take Care that the Laws be faithfully
			 executed, which imposes a duty upon the President to enforce the law,
			 regardless of difficulty of enforcement or displeasure with the statute;
		Whereas the Patient Protection and Affordable Care Act was
			 signed into law by President Barack Obama on March 23, 2010;
		Whereas such Act contains a provision commonly referred to
			 as the employer mandate, which requires businesses that employ 50
			 or more full-time employees to provide health insurance to its employees upon
			 threat of financial penalty;
		Whereas section 1513(d) of such Act states that the
			 employer mandate shall apply to months beginning after December 31,
			 2013;
		Whereas the executive branch announced on July 2, 2013,
			 that it would unilaterally delay the enforcement of the employer mandate until
			 January 2015;
		Whereas the principle of separation of powers is a
			 constitutional safeguard of liberty as asserted by James Madison in Federalist
			 No. 47 in which he stated, The accumulation of all powers, legislative,
			 executive, and judiciary, in the same hands … may justly be pronounced the very
			 definition of tyranny; and
		Whereas the executive branch’s unilateral decision to
			 delay the implementation of a law sets a dangerous precedent under which
			 legislation that is enacted through the passage of that legislation by the
			 democratically elected Members of Congress and the signing of that legislation
			 into law by the President will no longer have the force of law and will instead
			 be relegated to having the status of a mere recommendation, which the President
			 may choose to ignore: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)President Barack Obama has violated section
			 3 of article II of the Constitution by refusing to enforce the employer mandate
			 provisions of the Patient Protection and Affordable Care Act;
			(2)the perpetuation of republican government
			 depends upon the rule of law;
			(3)the executive
			 branch, which has no constitutional authority to write or rewrite law at whim,
			 has invaded upon the exclusive legislative power of Congress;
			(4)the Patient Protection and Affordable Care
			 Act has proven to be unworkable; and
			(5)such Act should be
			 repealed by Congress immediately.
			
